PER CURIAM.
These are appeals from judgments of the District Court for the Middle District of Pennsylvania.
Complaints were brought before the Interstate Commerce Commission by the appellees, miners and shippers of coal, against the appellants, common carriers, in which it was alleged that the freight rates charged the appellees upon their shipments of coal were unreasonable, excessive, discriminatory, and unduly prejudicial. The Commission found “that the rates assailed were, are, and for the future will be, unreasonable to the extent that they exceeded, exceed, or may exceed $2.39 on prepared and $2.27 on the. smaller sizes.”
The appellants complied with so much of the order of the Commission as required a reduction of future rates but refused to comply with the reparation orders. The appellees filed petitions in the District Court for enforcement of the Commission’s reparation orders under the provisions of the Interstate Commerce Act (section 16 (1, 2), 49 U.S.C.A. § 16 (1) and (2). Verdicts having been returned in favor of the appellees, the court entered judgments thereon. See Penn Anthracite Mining Co. v. Delaware & H. R. Corp. (D.C.) 16 F.Supp. 732.
The learned judge of the District Court analyzed the evidence and the law in an able and comprehensive opinion. We find no errors and affirm on the opinion of the learned judge of the court below.
Judgments affirmed.